Burnside, J.
The deed of the 10th of August, 1830, from the children of Baltzcr Ernest to their mother, conveying the *464forty acres and one hundred and eight perches, in lieu of dower, during her natural life, was prior to the amicable partition in the Orphans’ Court. The valuation of this part of the estate would seem not to have been in the contemplation of the parties; nor had the court, on the proceeding before them, jurisdiction over it. On the death of Mrs. Ernest it reverted to, the heirs of the deceased, and is now open to partition, valuation, and sale. If any advantage or loss has arisen to either of the parties, they have brought it upon themselves. The valuation by the persons selected by the heirs eighteen years ago, of the lot in question, was not. authorized by the proceeding; a life-estate was outstanding, for which they had received an equivalent. The fact that the heirs at of Baltzer Ernest had conveyed this portion of their father’s estate to their mother, and that they were entitled to it in remainder, after her death, nowhere appeared in the amicable proceeding. The heirs had parted with their immediate right for an uncertain period of time; and this was not brought into the. view of the court, nor stated in their petition. We all think the Orphans’ Court were right in rejecting the application of the petitioners.
Appeal dismissed.